Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is a response to the applicant amendment and remarks filed October 6th, 2022.
Claims 9-19 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eldredge, J. Getal:"Run-Time Reconfiguration: A Method for Enhancing the Functional Density of SRAM-Based FPGAS", Journal of VLSI Signal Processing Systems for Signal, Image, and Video Technology, Springer, New York, NY, US, vol.12,no.1,1 January 1996 (1996-01-01), pages 67-85, XP0Q00552005, ISSN:0922-5773,DOI:10.1007/BF00936947 (“Eldredge”, copy filed by applicant on 6/18/2020) in view of Julian et al. US 2015/0269485 A1 (“Julian”).
As to claim 9, Eldredge discloses a method for realizing an artificial neural network via an electronic integrated circuit (SE), the artificial neural network being formed from artificial neurons which are grouped into different layers (ES, VS, AS) and linked to each other (Eldredge Figure 1, Abstract, or Section 3), the method comprising:
a. creating a functional description, taking into account a specifiable starting weighting for each neuron (Eldredge Sections 1 or 3-5 – e.g., initial configuration and use of weighting); 
b. performing a synthesis for each respective neuron based on a respective functional description with an associated specifiable starting weighting (Eldredge Sections 1 or 5 – e.g., initialization and implementation in hardware in combination with Julian, see below); 
c. creating a netlist as a synthesis result, at least one base element (BE1, BE2) and a starting configuration belonging to the base element (BE 1, BE2) being stored in the netlist for each neuron, and the at least one base element (BE 1, BE2) being formed by a lookup table (LUT) unit (LUT1, LUT2) and an associated dynamic configuration cell (KON1, KON2), in which a respective current configuration for the associated LUT unit (LUT1, LUT2) is stored (103) (Eldredge Sections 2 or 4 – e.g., use of LUTs with weight values and dynamic allocation of resources, netlist necessary in hardware allocation, reconfiguration, and compilation); and 
d. implementing the netlist as a starting configuration of the neural network in the electronic integrated circuit (SE) (Eldredge Sections 5 or 6 - e.g., implementation in hardware).
Eldredge discloses many elements of claim 1, including the configuration and reconfiguration of neurons of a neural network.  Eldredge teaches initialization of a neural network but does not explicitly teach the use of specifiable starting weighting.  However, the missing element is well known in the art because while teaching the use of artificial neural networks of neurons, Julian discloses the use of default values (e.g., Julian Claims 8 or 20).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Eldredge to have a default values as in Julian because doing so would allow the method to be used with fewer user inputs.
As to claim 10, Eldredge and Julian disclose the method of claim 9.  Eldredge and Julian further disclose wherein, during the creation of the functional description, taking into account the specifiable starting weighting of the respective 3 LEGAL\46872338\1 14944.0001.000/482197.000neuron, the functionality of the respective neuron is reduced such that the respective neuron is mapped onto one base element (BE 1, BE2).  Claim 10 is indefinite under 35 USC 112 as explained above, but Eldredge Sections 1 or 5 teach initialization and implementation in hardware, which necessarily maps neurons to hardware or “base elements”.
As to claim 11, Eldredge and Julian disclose the method of claim 9.  Eldredge and Julian further disclose wherein, starting from the starting configuration of the artificial neural network implemented in the electronic integrated circuit, a training phase of the artificial neural network is performed in which at least one of (i) the starting configuration and (ii) a respective current configuration of at least one of (i) at least one base element (BE 1, BE2) and (ii) at least one neuron is changed (Eldredge Sections 1, 3 or 4 – e.g., reconfiguration and updating of weights).
As to claim 12, Eldredge and Julian disclose the method of claim 10.  Eldredge and Julian further disclose wherein, starting from the starting configuration of the artificial neural network implemented in the electronic integrated circuit, a training phase of the artificial neural network is performed in which at least one of (i) the starting configuration and (ii) a respective current configuration of at least one of (i) at least one base element (BE 1, BE2) and (ii) at least one neuron is changed (Eldredge Sections 1 or 3-4 – e.g., reconfiguration and/or updating the neural network).
As to claim 14, Eldredge and Julian disclose the method of claim 11.  Eldredge and Julian further disclose wherein a specially designated interface of the electronic integrated circuit (SE) is utilized during the training phase of the artificial neural network to feed in a change to at least one of (i) the starting configuration and (ii) the respective current configuration of at least one of (i) the at least one base unit (BE 1, BE2) and (ii) the neuron (Eldredge Section 4 – e.g., particular stage and hardware elements are used for configuration and reconfiguration).
As to claim 16, Eldredge and Julian disclose the method of claim 9.  Eldredge and Julian further disclose wherein a memory unit of a configuration memory of the electronic integrated circuit (SE) is utilized as the configuration cell (KON1, KON2) for storing the respective current configuration of the respective base element (Eldredge Abstract or Sections 1 or 4-5).
As to claim 17, Eldredge and Julian disclose the method of claim 9.  Eldredge and Julian further disclose wherein that the configuration cell (KON1, KON2) for storing the respective current configuration of the respective base element comprises static RAM (Eldredge Abstract – e.g., “SRAM”).
As to claim 18, Eldredge and Julian disclose the method of claim 9.  Eldredge and Julian further disclose wherein the electronic integrated circuit (SE) comprises a Field Programmable Gate Array (FPGA) (Eldredge Abstract).
As to claim 19, Eldredge and Julian disclose the method of claim 9.  Eldredge and Julian further disclose wherein the functional description of the respective neuron is created in a hardware description language (HDL).  The use of HDL is common in the art of circuit analysis and design (e.g., as in Eldredge Abstract and Sections 4 or 5).
Allowable Subject Matter
Claims 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a method for realizing an artificial neural network including, among other elements, the particular use of test and reference data in order to perform iterative configuration, in combination with the training, analysis, and other configuration steps of the claims.
Response to Amendment and Arguments
Applicant’s amendment and remarks filed 10/6/22 have been considered.  After consideration of the amendment and arguments, the previous rejections under 35 USC 112 have been withdrawn.  After consideration of the prior art, the examiner has found that the prior art Eldredge and Julian still disclose the elements of the claims.  Therefore, the previous rejections have been maintained above, with additional explanation below.
Regarding claim 9, the applicant argued that Eldredge does not disclose the creation of a netlist as a synthesis result.  The examiner responds that as cited in the rejection above, Eldredge Sections 1 or 5 discloses the initialization and implementation of a circuit design in hardware.  Eldredge Sections 2 or 4 further teaches the use of LUTs with weight values and dynamic allocation of resources in order to configure or reconfigure a FPGA and implement the design.  Allocation of resources at a fine level of granularity and implementation of a design in hardware necessarily includes creation of a netlist because a netlist defines connections between portions of the circuit, which is required for implementation of any design with more than one circuit element.  The examiner notes that a FPGA includes an array of multiple gates or circuit elements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851